[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                            No. 11-14763
                                                                     MAY 25, 2012
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________         CLERK

                           D.C. Docket No. 1:11-cr-00189-CAP-GGB-2



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                        Plaintiff-Appellee,

                                               versus

JEREMIE PUGH,

llllllllllllllllllllllllllllllllllllllll                        Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                            (May 25, 2012)

Before BARKETT, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      S. Ralph Martin, appointed counsel for Jeremie Pugh in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Pugh’s convictions and

sentences are AFFIRMED.




                                         2